DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities.   
Appropriate correction is required.
            On page 5, line 33, in paragraph [0025], “air bearing 100” could be changed to “air bearing 106”.

Claim Objections
Claims 2-8, 10 and 12-15 are objected to because of the following informalities.  Appropriate correction is required.
            In claim 2, line 1, “A support” could be changed to “The support”.
            In claim 3, line 1, “A support” could be changed to “The support”.
            In claim 4, line 1, “A support” could be changed to “The support”.
            In claim 5, line 1, “A support” could be changed to “The support”.
            In claim 6, line 1, “A support” could be changed to “The support”.
            In claim 7, line 1, “A support” could be changed to “The support”.
            In claim 8, line 1, “A support” could be changed to “The support”.
            In claim 10, line 1, “A method” could be changed to “The method”.

            In claim 13, line 1, “A print” could be changed to “The print”.
            In claim 14, line 1, “A print” could be changed to “The print”.
            In claim 15, line 1, “A print” could be changed to “The print”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 8, 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domoto et al. (US 5,940,665).
Domoto et al. (…665) disclose a support assembly comprising: a component (26) to interact with a photoconductive imaging unit (12), the component being rotatable relative to the photoconductive imaging unit (figures 2 and 3); and an air bearing (33) positioned adjacent to a surface of the photoconductive imaging unit, the air bearing to generate a cushion of gas to .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gila et al. (US 2016/0216631) in view of Domoto et al. (US 5,940,665).
Gila et al. (…631) disclose a support assembly comprising: a component (402) to interact with a photoconductive imaging unit (220), the component being rotatable relative to the photoconductive imaging unit ([0042]-[0046]); and the component is supported at a defined distance from the photoconductive imaging unit ([0042]-[0046]) [see Applicant’s claim 1].  The support assembly, wherein the component comprises a charge generation component (402) to generate an electrostatic charge on the surface of the photoconductive imaging unit as the charge generation component is rotated relative to the photoconductive imaging unit ([0042]-[0046]) [see Applicant’s claim 2].  The support assembly, wherein the component comprises a cleaning component for removing print agent from at least a portion of the surface of the photoconductive imaging unit ([0027]) [see Applicant’s claim 3].  The separation between the component and the surface of the photoconductive imaging unit can be between 20 micrometers to about 80 micrometers ([0045]) [see Applicant’s claim 7].  A method comprising: providing an imaging .  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gila et al. (US 2016/0216631) in view of Domoto et al. (US 5,940,665) as applied to claim 3 above, and further in view of Kai et al. (US 5,367,363).
Gila et al. (…631) in view of Domoto et al. (…665) disclose the features mentioned previously, but do not disclose the cleaning component movable between the claimed positions.  Kai et al. (…363) disclose a cleaning component that is movable relative to a photoconductive imaging unit between a first position in which the cleaning component is to interact with a surface of the photoconductive imaging unit and a second position in which the component is not to interact with the surface of the photoconductive imaging unit (col. 6, line 45 – col. 7, line 61; and figures 3 and 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed cleaning component movable between the claimed positions, as disclosed by Kai et al. (…363), since such a cleaning component and positions are well known in the art.

Allowable Subject Matter
Claims 5, 6, 10 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        February 11, 2021